Opinion filed March 19, 2009 











 








 




Opinion filed March 19,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-08-00211-CV
                                                    __________
 
                   IN THE INTEREST OF S.L.S. AND S.A.S., CHILDREN
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
County, Texas
 
                                               Trial
Court Cause No. DV0408166
 

 
                                             M
E M O R A N D U M   O P I N I O N
Gary
Lee Strickland appeals from the trial court=s
order terminating his parental rights.  We affirm.
Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with a copy of the brief and advised appellant of his right
to review the record and file a response to counsel=s brief.  A response has been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403(Tex.
Crim. App. 2008); In re A.V, 113 S.W.3d 355 (Tex. 2003); Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).




In
his response, Strickland contends that no evidence was presented at trial to
support the involuntary termination of his parental rights and that there was
no evidence presented that it was in the best interest of the children that his
rights be terminated.  We disagree.  The record reflects that  Strickland had
been confined in prison for burglary and arson since 2004; that he had a parole
and expected release date of May 28, 2008; that his parole had been denied;
that a new parole and release date had been set for 2010; that Strickland was
in prison when S.A.S. was born; and that he had not seen either child since he
went  to prison.  The record further reflects that Strickland had failed to
provide any support in Aany
way@ for either
child.  The record further reflects that S.L.S. was five years old at the time
of the hearing, suffered from severe disabilities including brain damage and
seizures that resulted from an illness when she was one month old, and had been
in her maternal grandmother=s
care since she was six months old.  Strickland=s
convictions resulted from breaking into the maternal grandmother=s home, stealing shotguns
and jewelry, and burning the maternal grandmother=s
husband=s pickup. 
There was also testimony that Strickland threw a brick at the maternal
grandmother, hitting the vehicle she was in at the time.  The trial court
entered findings that the clear and convincing evidence established that
Strickland engaged in conduct that endangered the physical or emotional
well-being of the children, that he knowingly engaged in criminal conduct that
resulted in his conviction of an offense and confinement or imprisonment and
inability to care for the children for not less than two years from the 2007
date the petition to terminate was filed, and that termination was in the best
interest of the children.  The record supports the trial court=s findings.  Strickland=s contentions are
overruled.
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.
The
motion to withdraw is granted, and the judgment is affirmed.
 
PER CURIAM
March 19, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.